DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claim 17-25 directed to an invention non-elected without traverse.  Accordingly, claims 17-25 been cancelled.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a touch display device comprising: a first horizontal electrode including a plurality of first electrode parts spaced apart from one another in a horizontal direction and a plurality of first bridge parts connecting the plurality of first electrode parts; a second horizontal electrode including a plurality of second electrode parts spaced apart from the first horizontal electrode in a vertical direction and spaced apart from one another in the horizontal direction, and a plurality of second bridge parts connecting the plurality of second electrode parts; a third horizontal electrode including a plurality of third electrode parts spaced apart from the second horizontal electrode in the vertical direction and spaced apart from one another in the horizontal direction, and a plurality of third bridge parts connecting the plurality of third electrode parts; a first horizontal touch line electrically connected to the first horizontal electrode and extending in the vertical direction; a second horizontal touch line electrically connected to the second horizontal electrode and extending in the vertical direction; a third horizontal touch line electrically connected to the third horizontal electrode and extending in the vertical direction, a plurality of first separation electrodes located between the plurality of first bridge parts and the plurality of second bridge parts and spaced apart from one another in the horizontal direction; a plurality of second separation electrodes located between the plurality of second bridge parts and the plurality of third bridge parts and spaced apart from one another in the horizontal direction; 57a first vertical touch line electrically connecting a first separation electrode in a first column of the plurality of first separation electrodes and a second separation electrode in the first column of the plurality of second separation electrodes; and a second vertical touch line electrically connecting a first separation electrode in a second column of the plurality of first separation electrodes and a second separation electrode in the second column of the plurality of second separation electrodes; as disclosed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628